IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. AP-76,474




EX PARTE TAKISHA DESHAWN ROLFE, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 34,257-B-H-2 IN THE 124TH JUDICIAL DISTRICT COURT
FROM GREGG COUNTY




           Per curiam.

O P I N I O N

            Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant entered an open plea of guilty to
forgery,  and was sentenced to 9 months’ state jail imprisonment. 
            Applicant contends that she was denied her right to appeal, because through no fault of
Applicant’s, appellate counsel was not notified of his appointment in this case.  The trial court has
determined that Applicant expressed her desire to appeal after sentencing, and that appellate counsel
was not notified of his appointment until after the appellate deadline had passed.  We find, therefore,
that Applicant is entitled to the opportunity to file an out-of-time appeal of the judgment of
conviction in Cause No. 34,257-B-H-2 from the 124th Judicial District Court of Gregg County. 
Applicant is ordered returned to that time at which she may give a written notice of appeal so that
she may then, with the aid of counsel, obtain a meaningful appeal.  All time limits shall be calculated
as if the sentence had been imposed on the date on which the mandate of this Court issues.  We hold
that, should Applicant desire to prosecute an appeal, she must take affirmative steps to file a written
notice of appeal in the trial court within 30 days after the mandate of this Court issues.
 
Delivered: January 12, 2011
Do Not Publish